Orders unanimously reversed, without costs, and matter remitted to Supreme Court, Monroe County, for further proceedings on the petition. Memorandum: The law is established that an aggrieved party need not commence judicial proceedings prior to receiving written notice of the Board’s ruling even if the 14-day period provided by Election Law § 16-102 (2) has expired (Matter of Pell v Coveney, 37 NY2d 494, 496; Matter of Gartner v Salerno, 74 AD2d 958, 959, Iv denied 49 NY2d 704; Matter of Vanderlip v Mahoney, 59 AD2d 643; Matter of Colvin v Romeo, 59 AD2d 641, Iv denied 42 NY2d 806; Matter of Brownrout v Mahoney, 45 AD2d 945, Iv denied 34 NY2d 520).
Under the circumstances of this case, petitioners met their burden to commence proceedings promptly after receiving notice. (Appeal from orders of Supreme Court, Monroe County, Fritsch, J.—Election Law.) Present—Doerr, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ. (Decision entered Aug. 21, 1985.)